DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Claims 21-24 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP# 20090101692 of Whitman et al. (henceforth Whitman) in view of USPGP# 20070175964 of Shelton et al. (henceforth Shelton) and in further view of USPGP# 20110118709 of Burbank (henceforth Burbank).
Regarding claim 21, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1610), wherein the robotic system comprises a control system (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
a longitudinal axis (Whitman: central axis of 1620)
a replaceable end effector (Whitman: 11a, para 0211), comprising 
	a proximal end (Whitman: see annotated fig. 5e)
	a distal end (Whitman: see annotated fig. 5e) 
	a staple cartridge (Whitman: 2604); and 
	a cutting member (Whitman: 51, 2603) movable axially within said end effector between a starting position (Whitman: para 0136, see also para 0181) and an ending position (Whitman: para 0136, see also para 0181);
an elongate shaft assembly (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154), 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Therefore the assembly of 533, 557, and 2605 has been interpreted as a single firing shaft that is at least partially inside the elongate shaft assembly as shown in fig. 4d)) operably coupled to said end effector, wherein said elongate shaft assembly comprises a gear-driven portion (Whitman: 2605, 557, 533) including a lead screw (Whitman: 2605b) that is rotatably supported within said elongate shaft assembly (Whitman: see fig. 4d and 6d, please note the assembly of 533, 557, and 2605 has been interpreted as a single firing shaft that is at least partially inside the elongate shaft assembly as shown in fig. 4d and 6d), and wherein said lead screw is operably coupled to said cutting member (Whitman: para 0183)
and a mounting portion (Whitman: 1626) operably coupled to said elongate shaft assembly (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion therefrom (Whitman: para 0214), wherein said rotatable driven element is operably coupled to said gear-driven portion (Whitman: para 0127, 0132, 0182-0187).  

Whitman, as shown above, is silent on said starting position is at the proximal end and the ending position is at the distal end. 
Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12, wherein said end effector comprising a replaceable staple cartridge (Shelton: 34); and a cutting member (Shelton: 32) movable axially within said end effector between a starting position (Shelton: para 0073 and 0139) at the proximal end and an ending position at the distal end (Shelton: para 0073, 0076 and 0139);  an elongate shaft (Shelton: 8), wherein said end effector extends from said elongate shaft (Shelton: see fig. 2); a rotatable lead screw (Shelton: 48, 50, 52) operably coupled to said firing member (Shelton: para 0075-0076). 
Because both Whitman and Shelton teach end effectors for simultaneous stapling and cutting of tissue, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the end effector (with proximally moving cutting member) of Whitman with the end effector (with distally moving cutting member) of Shelton in order to reliably perform simultaneous stapling and cutting of tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S.

Whitman teaches a gear-rack assembly (Whitman; 517, 519, 525, para 0154) for articulating the end effector. Hence, the combination of Whitman and Shelton, as shown above, does not teach an articulation system comprising an articulation joint and pivotally coupled articulation bars configured to articulate said end effector relative to said longitudinal axis.
Burbank teaches a similar surgical instrument (Burbank: 140) for stapling tissue comprising a longitudinal axis (Burbank: central axis of 144); an end effector (Burbank: 146, 172); and an articulation system (Burbank:  248, 250, 252, 254, figs. 13g-h and fig. 26 ) comprising an articulation joint (Burbank: see fig. 13g-h, the joint between 232 and 234) and pivotally coupled articulation bars (Burbank: 248, 250, 252, 254, para 0133, see also figs. 13g-h) configured to articulate said end effector relative to said longitudinal axis (Burbank: para 0133, see also figs. 13g-h).
Because both Whitman and Burbank teach surgical instruments with articulation system, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the articulation system with gear rack assembly of Whitman with the articulating system with pivotally attached articulation bars of Shelton in order to reliably articulate the end effector to the desired angle. KSR Int’l Co. V. Teleflex Inc. 550 U.S. Please note that as described in para 0123, the drive shafts 126, 128 can be used to drive the end effector functions such as driving the screw driven firing member of Whitman.

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman in view of Burbank.
Regarding claim 22, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
a longitudinal axis (Whitman: central axis of 1620);
an end effector (Whitman: 11a), comprising: 
a replaceable staple cartridge (Whitman: 2604, para 0132, please note that the staple cartridge 2604 is part of the assembly 2600, and since assembly 2600 is replaceable the staple cartridge 2604 is also replaceable as part of the assembly 2600); and 
a firing member (Whitman: 51, 2603) movable within said end effector between an unfired position and a fired position (Whitman: para 0136, 0181); 
an elongate shaft (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154)), wherein said end effector extends from said elongate shaft; 
a rotatable lead screw (Whitman: 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Therefore the assembly of 533, 557, and 2605 has been interpreted as a rotatable lead screw)) operably coupled to said firing member (Whitman: para 0183); and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably coupled to said lead screw (Whitman: para 0127, 0132, 0182-0187).

Whitman teaches a gear-rack assembly (Whitman; 517, 519, 525, para 0154) for articulating the end effector. Hence, Whitman, as shown above, does not teach an articulation system comprising an articulation joint and pivotally coupled articulation bars configured to articulate said end effector relative to said longitudinal axis.
Burbank teaches a similar surgical instrument (Burbank: 140) for stapling tissue comprising a longitudinal axis (Burbank: central axis of 144); an end effector (Burbank: 146, 172); and an articulation system (Burbank:  248, 250, 252, 254, figs. 13g-h and fig. 26 ) comprising an articulation joint (Burbank: see fig. 13g-h, the joint between 232 and 234) and pivotally coupled articulation bars (Burbank: 248, 250, 252, 254, para 0133, see also figs. 13g-h) configured to articulate said end effector relative to said longitudinal axis (Burbank: para 0133, see also figs. 13g-h).
Because both Whitman and Burbank teach surgical instruments with articulation system, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the articulation system with gear rack assembly of Whitman with the articulating system with pivotally attached articulation bars of Shelton in order to reliably articulate the end effector to the desired angle. KSR Int’l Co. V. Teleflex Inc. 550 U.S. Please note that as described in para 0123, the drive shafts 126, 128 can be used to drive the end effector functions such as driving the screw driven firing member of Whitman.

Regarding claim 23, Whitman teaches a surgical attachment (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical attachment comprises: 
a replaceable end effector (Whitman: 11a, para 0211), comprising: 
a cartridge jaw (Whitman: 80); and 
a drive member (Whitman: 51, 2603) movable distally within said replaceable end effector relative to said cartridge jaw between a proximal position and a distal position (Whitman: para 0136, please note in this case the proximal end has been interpreted as the left end in fig. 4e. Furthermore, drive member 51, 2603 is movable within assembly 2600 which itself is within end effector 11a; Hence drive member is movable within end effector 11a);  
an elongate shaft (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154)), wherein said end effector extends from said elongate shaft (Whitman: para 0211), and wherein said elongate shaft comprises a longitudinal axis (Whitman: central axis of 1620); 
a rotatable drive shaft (Whitman: 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Hence the assembly of 533, 557, and 2605 has been interpreted as a rotatable drive shaft)) operably engaged with said drive member; and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said surgical attachment is mounted to the robotic system (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably engaged with said rotatable drive shaft (Whitman: para 0127, 0132, 0182-0187).
Whitman teaches a gear-rack assembly (Whitman; 517, 519, 525, para 0154) for articulating the end effector. Hence, the combination of Whitman and Shelton, as shown above, does not teach an articulation system comprising an articulation joint and pivotally coupled articulation bars configured to articulate said end effector relative to said longitudinal axis.
Burbank teaches a similar surgical instrument (Burbank: 140) for stapling tissue comprising a longitudinal axis (Burbank: central axis of 144); an end effector (Burbank: 146, 172); and an articulation system (Burbank:  248, 250, 252, 254, figs. 13g-h and fig. 26 ) comprising an articulation joint (Burbank: see fig. 13g-h, the joint between 232 and 234) and pivotally coupled articulation bars (Burbank: 248, 250, 252, 254, para 0133, see also figs. 13g-h) configured to articulate said end effector relative to said longitudinal axis (Burbank: para 0133, see also figs. 13g-h).
Because both Whitman and Burbank teach surgical instruments with articulation system, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the articulation system with gear rack assembly of Whitman with the articulating system with pivotally attached articulation bars of Shelton in order to reliably articulate the end effector to the desired angle. KSR Int’l Co. V. Teleflex Inc. 550 U.S. Please note that as described in para 0123, the drive shafts 126, 128 can be used to drive the end effector functions such as driving the screw driven firing member of Whitman.

Regarding claim 24, as shown in claim 23, the combination of Whitman and Shelton teaches further comprising a staple cartridge (Whitman: 2604, Shelton: 34) positioned in said cartridge jaw.

Response to Arguments
Applicant’s arguments filed on 11/28/2022 have been fully considered:
Applicant’s arguments regarding claim 21, have been fully considered but are not persuasive. 
Regarding claim 21, Applicant contends that there is no motivation to combine Whitman and Shelton since the two devices operate differently.  Both Whitman and Shelton teach screw driven cutting/firing member that is used to simultaneously staple and cut tissue. Furthermore, the motivation the Examiner is relying is based on the KSR Int’l Co. V. Teleflex Inc. 550 U.S. rationale b.  Both Whitman’s end effector and Shelton’s end effector are used to simultaneously staple and cut tissue.  Substituting one end effector (wherein the knife moves proximally of Whitman) for the other (knife moves distally of Shelton) would yield predictable result of reliably stapling and cutting of tissue.  (see MPEP 2143)

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20120248167 of Flanagan et al. also teaches mounting portion 112 that is connected to a robotic system 22 and also comprises a stapling end effector 70.
USPGP# 20070043338 of Moll et al. also teaches mounting portion 18 that is connected to a robotic system 16 and also comprises a stapling end effector 804 (para 0325) and also comprises an articulation joint 87.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731